DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) functions/steps which amount to abstract analysis of data. This judicial exception is not integrated into a practical application because the claims fail to recite an application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to computer automation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite analyzing image template data by identifying image components of the image. 
The Specification describes [0188] the analyzing of image components where the analysis divides the image into image characters, where the characters are areas of the image that differ in visual appearance like characters, lines or large areas. 
The Specification at [0180] describes an analyzing entity that may use any software or any suitable programming language. No specific algorithm or process is disclosed. 
The Specification does not describe how this analysis is performed, or how these image characters are defined other than that they differ in visual appearance. 
Images necessarily have characters, lines or large areas that differ in appearance in an infinite number of ways. The description of the analysis is so broad that it is unclear and if such claims were allowed, patent protection would extend beyond the breadth of the disclosure.
The claims also recite definition parameters for defining a region of interest. The definition parameters are not described and the region of interest is only discussed as being of a certain minimum exemplary size [0063]. 
The claims further recite selecting parameters for correction based on the image metric and computing a correction parameter based on an optimization procedure. The Specification does not describe the correction parameters, how the parameters are selected, or how the correction parameter is computed. No optimization procedure is disclosed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The Specification does not adequately describe how the claimed steps/functions are performed. The scope of the claims is unclear. The claims could not be examined as the Examiner can only guess as to the scope of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 20190340740 A1 to Li et al. discloses a system for manufacturing inkjet printed disposable absorbent articles, such as diapers, and other objects ( [0052], “bottles”). Sensors measure defects in the printed output and compare to a target image to measure various image defects. A score is given and compared to a target score. Printing parameters are modified based on the target score. User feedback is also employed. 
Li et al. does not disclose definition parameters to define a region of interest and performing the claimed actions based on the region of interest. A general correction is disclosed, but no optimization computer procedure is disclosed for selecting printer configuration parameters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896